Filed 3/18/22 P. v. Brown CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B312897

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. NA109769)
           v.

 BERNARD BROWN, JR.,

           Defendant and Appellant.




THE COURT:
       Bernard Brown, Jr. appeals the judgment following
resentencing on remittitur. We appointed counsel to represent
appellant on appeal. After examination of the record, counsel
filed an opening brief raising no issues and asking this court to
independently review the record. Appellant filed his own
supplemental brief, in propria persona.
                         BACKGROUND1
       In the early morning hours of June 25, 2018, appellant
entered the gated parking garage of an apartment complex and
broke into three vehicles parked next to each other (counts 1, 4
and 5). Various items were missing from each car, including a
Louis Vuitton wallet and other wallets containing debit and
credit cards. Within hours of the burglaries, surveillance video at
a Target store recorded appellant using the credit/debit cards of
two of the victims to make a purchase. On his arrest a few weeks
later, appellant was found in possession of the Louis Vuitton
wallet and a device used for breaking car windows. He was
wearing shoes with distinctive shoelaces matching those of the
person in the video, and his tattoos were consistent with the
tattoos visible on the subject of the surveillance video.
       Appellant was convicted following a jury trial of four counts
of first degree residential burglary (counts 1, 2, 4, and 5; Pen.
Code,2 § 459) and one count of driving or taking a vehicle without
consent (count 3; Veh. Code, § 10851, subd. (a)). Appellant
admitted two prior serious felony convictions that qualified as
strikes. The trial court found no justification to strike the prior




      1  The factual background is summarized from our prior
opinion in appellant’s direct appeal. (People v. Brown (Aug. 24,
2020, B295442) [nonpub. opn.].) Because appellant challenged
only his burglary convictions on counts 1, 4, and 5 of the five-
count information filed on October 3, 2018, we omitted recitation
of the facts underlying the two separate offenses charged in
counts 2 and 3.
      2   Undesignated statutory references are to the Penal Code.


                                  2
strikes, and sentenced appellant to a term of 64 years to life in
state prison.3
       On direct appeal, the parties agreed that the convictions on
counts 4 and 5 for first degree residential burglary should be
reduced to second degree burglary, and the matter remanded to
the trial court for resentencing. We agreed and modified the
judgment to reduce appellant’s convictions in counts 4 and 5 to
second degree burglary. We directed the trial court that upon
resentencing it may reexamine all of its sentencing choices in
consideration of the entire sentencing scheme. (People v. Hill
(1986) 185 Cal.App.3d 831, 834 [“rule is justified because an
aggregate prison term is not a series of separate independent
terms, but one term made up of interdependent components. The



      3 The sentence consisted of two consecutive terms of 25
years to life on counts 1 and 2 and two concurrent terms of 25
years to life on counts 4 and 5 for a total indeterminate term of
50 years to life. The court also imposed a determinate term of 14
years, consisting of the low term of two years, doubled to four
years for the strike (Pen. Code, §§ 667, subd. (b)–(i), 1170.12) on
count 3, plus five years for the prior serious felony conviction
under section 667, subdivision (a)(1), doubled to ten years for the
strike (§§ 667, subd. (b)–(i), 1170.12). (This portion of the
sentence was technically incorrect: appellant had admitted two
prior serious felony convictions, and the 10-year enhancement
should have been imposed as two five-year enhancements under
section 667, subdivision (a)(1).) In addition, the trial court noted
that appellant had already been found in violation of probation in
Los Angeles Superior Court case No. NA105258, and reimposed
the previously imposed sentence of 12 years 4 months to run
concurrent with the 14-year determinative sentence in the
present case.


                                 3
invalidity of one component infects the entire scheme”]; People v.
Bautista (2005) 129 Cal.App.4th 1431, 1438.)
        As modified, and in all other respects, we affirmed the
judgment of conviction, rejecting appellant’s substantial evidence
challenge to count 5 and his contention that section 654 prohibits
separate punishments for counts 1, 4 and 5.
        On remand for resentencing, appellant requested that the
trial court reconsider striking the prior strike convictions in the
interests of justice and also follow the Los Angeles County
District Attorney’s directives to deputy district attorneys with
regard to charging prior strikes, enhancements, and prior felony
convictions. The trial court declined to take the directives into
account, but did reconsider imposition of the strikes and prior
serious felony enhancement.
        The trial court resentenced appellant to a term of 25 years
to life plus a determinate term of 12 years 8 months.4


      4  The trial court resentenced appellant as follows: (1) on
count 1, the court struck one of the prior strike convictions and
imposed the middle term of four years, doubled to eight years for
the remaining strike (Pen. Code, §§ 667, subd. (b)–(i), 1170.12);
(2) the court struck the two five-year prior serious felony
enhancements under section 667, subdivision (a)(1); (3) on count
2, the trial court declined to strike the two strikes, and imposed
an indeterminate term of 25 years to life; (4) as to count 3, the
court imposed a consecutive term of one-third the midterm for
one year, doubled to two years; (5) the court resentenced
appellant on count 4 to a consecutive term of eight months (one-
third the midterm of two years), doubled to 16 months (§§ 667,
subd. (b)–(i), 1170.12); and (6) on count 5 the court imposed
another consecutive term of eight months (one-third the midterm



                                 4
                             DISCUSSION
       Appellant raises two issues in his supplemental brief:
(1) He is entitled to a new trial under Penal Code section 1181,
subdivision 8, on the basis of newly discovered evidence, and
(2) in light of this court’s reduction of appellant’s convictions in
counts 4 and 5 to second degree burglary, the evidence must be
deemed insufficient to support a conviction for first degree
burglary in count 2. These contentions lack merit.
    1. Appellant is not entitled to a new trial.
       The fact is, appellant never made a motion for a new trial
in the trial court. There can be no error when no motion for new
trial was filed or orally requested. Failure to move for a new trial
prior to pronouncement of judgment constitutes a waiver of the
right to a new trial. (People v. Braxton (2004) 34 Cal.4th 798,
813–815.) Moreover, appellant did not indicate to the trial court
any possible grounds for a new trial, nor has he identified the
new evidence upon which his argument for a new trial on appeal
rests. A defendant must specify the grounds relied upon in
making a motion for new trial in the trial court: The failure to do
so forfeits the issue for appeal. (People v. Gonzales and Soliz
(2011) 52 Cal.4th 254, 332.)
    2. Appellant forfeited his right to substantial evidence review
       in this appeal following resentencing.
       Appellant has never challenged the sufficiency of the
evidence supporting his conviction on count 2, which was based
on a completely separate burglary at another time and location.


of two years), doubled to 16 months (§§ 667, subd. (b)–(i),
1170.12). Finally, the trial court reimposed the 12-year 8-month
term in Los Angeles Superior Court case No. NA105258 to run
concurrent with the determinate term in the instant case.

                                 5
He expressly did not raise any issue with respect to this count in
his direct appeal from the judgment of conviction, nor did he
attempt to do so in the trial court on remand. Accordingly, he
may not raise for the first time in this appeal from resentencing
on counts 4 and 5 any claim that substantial evidence does not
support a conviction on count 2. (See People v. Scott (1994) 9
Cal.4th 331, 356 [“we hold that complaints about the manner in
which the trial court exercises its sentencing discretion and
articulates its supporting reasons cannot be raised for the first
time on appeal”].)
       Based on our examination of the entire record we are
satisfied that appellant’s attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25
Cal.3d 436, 441.)
                          DISPOSITION
       The judgment is affirmed.
      NOT TO BE PUBLISHED.




LUI, P. J.        ASHMANN-GERST, J.             HOFFSTADT, J.




                                 6